— In a proceeding to settle a coexecutor’s account, the coexecutrix Ada Turkish Trask appeals from an order of the Surrogate’s Court, Kings County (Bloom, S.), entered May 9, 1985, which confirmed a Referee’s report fixing interim counsel fees in the amount of $320,000, and directed the executors to pay the respondent the sum of $250,000, representing $320,000 less $70,000 heretofore paid.
Order modified, on the facts, by reducing the amount awarded for interim counsel fees to $250,000, and the amount which the executors are directed to pay the respondent to $180,000. As so modified, order affirmed, without costs or disbursements.
The sum awarded was excessive to the extent indicated. Mollen, P. J., Lazer, Mangano and Thompson, JJ., concur.